DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Amendments Received
Amendments to the claims were received and entered on 20 Apr 2022.

Status of the Claims
Canceled: 1–26
Examined herein: 27–41

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 15/673541, 14/340550 and 12/745204 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed German Application No. DE102007057802.6 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 30 Nov 2007.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27–41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained from the previous Office action.  The rationale has been revised based on amendments made to the specification.
Claim 27 describes a procedure for encoding information in a nucleic acid subject to various constraints, including that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".
"The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice … by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus" (MPEP 2163 § II.A.3.a.ii).  The claims are generic: they encompass any kind of human cells, any kind of nucleic acid sequence, any encoding scheme, any incorporated information, and any genetic modification procedure.  The specification describes two reductions to practice: incorporating a message into eGFP expressed in E. coli (pp. 24–25), and incorporating a message into EMG1 in HEK-293T cells (p. 26).  These two reductions to practice do not constitute a "representative number of species" of the claimed genus.  First, the E. coli expression data are irrelevant to the claims, which are directed to "expression … in a human cell".  Second, the human cell data are inconclusive because there is no negative control; none of the transfected constructs are the "starting nucleic acid molecule" of EMG1, an EMG1(wild type).  Furthermore, even if EMG1(msg), EMG1(enc) and EMG1(wild type) had similar levels of expression, showing results for a single homologous gene (EMG1) with a single genetic modification system (transient transfection with pTriEx1.1) in a single cultured cell line (HEK-293T) is insufficient to represent the full genus as claimed.  It is insufficiently representative because other genes (heterologous or homologous), other genetic modification systems (different plasmids, viral transfection, CRISPR-Cas9), and other human cell types (both human-derived cultured cell lines like HeLa, and tissue types like skin, liver, neutrophil, and glial cell) have myriad effects on gene expression levels.
The specification does not disclose a correlation between the claimed function of "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule" and the structure that implements that function: the scheme for altering nucleic acid sequences to incorporate information.  The specification does not explain the encoding scheme for the HEK-293T expression example, nor does it describe how to generate an encoding scheme such that any nucleic acid sequence can have any information encoded within it while not decreasing expression of the corresponding protein.
While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), the structure-function relationship needed to provide support for this limitation is not well known in the art.  In truth, the prior art establishes that synonymous mutations (i.e. "incorporation of the message does not change the amino acid sequence of the encoded protein") have unpredictable and poorly-understood effects on expression levels (e.g. Chamary, et al. Nature Genetics 2006; Comeron, et al. Proceedings of the National Academy of Sciences USA 2006; Gingold, et al. Molecular Systems Biology 2011; Iida, et al. Gene 2000; Lavner, et al. Gene 2005; all references cited on IDS of 21 Apr 2022).  In the E. coli expression example given in the specification, Applicant states that "this increase in expression [of the information-encoded gene] is a random effect and not the rule (according to studies with other genes)" (p. 25).  This disclosure is consistent with the teaching in the prior art that silent mutations have unpredictable effects on gene expression.  Hence, the disclosure does not adequately demonstrate that, at the time the invention was filed, the inventors possessed a method of encoding information in a nucleic acid sequence using synonymous mutations, such that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".  The claims therefore fail to comply with the written description requirement.

Furthermore, even without the issue of  "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule", claim 41 is not supported by a sufficient written description.  The disclosure provides no description whatsoever of the distinguishing characteristics of the claimed vector, such that the disclosure shows what vector the inventors allegedly possessed.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671